Yetka, Justice
(dissenting).
There is no dispute that Insuring Agreement IV clearly covers one killed while operating a farm tractor while actually upon public roads because the definition of automobile under that section unequivocally so states. The defendant admits, and a trial court memorandum points this out, that if the decedent had taken the tractor out for a joy ride on the public roads or was going to town to a theater or going to the help of a neighbor, the benefit would be payable. However, the defendant claims that the exclusionary language of the policy coverage denies recovery where the farm tractor was being used for commercial purposes.
The exclusionary clause states coverage is not afforded bodily injury sustained by any person incident to the operation of a commercial automobile. Here there was not bodily injury, but death. Secondly, the definition of automobile including coverage for a farm tractor while operating on a public road is clear and unequivocal. The exclusionary clause indicates that the insuring agreement did not apply “to bodily injury sustained in the course of his occupation by any person while engaged in * * * operation * * * [of a] commercial automobile.” But it defines commercial automobile as not including a passenger automobile. It could reasonably be argued that a farm tractor was intended to be a passenger automobile for purposes of this section because it is not specifically excluded from coverage. If the insurer intended to exclude a farm tractor from coverage when used for *387commercial purposes or business purposes, it could have said so in language just as concise and clear as the language including it under Insuring Agreement IV.
While it is conceded a careful, precise, step-by-step argument is and was made which could deny recovery in this case, an insurer should not be compelled to be a literary or legal expert to arrive at such a result. An insured in a farming community should be compelled to accept no stronger test than that a reasonably prudent and intelligent person be able to clearly understand the contract.
Since the insuring portion of the agreement is clear and unequivocal and the exclusionary portion is not, the exclusionary language must be strictly construed against the insurer and in favor of the insured. Orren v. Phoenix Ins. Co. 288 Minn. 225, 179 N. W. 2d 166 (1970).